SECURITIES AND EXCHANGE COMMISSION FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REAL ESTATE RESTORATION AND RENTAL, INC. (Exact Name of Registrant in its Charter) Nevada 27-1488943 (State or other Jurisdiction of Incorporation) (Primary Standard Industrial Classification Code) (IRS Employer Identification No.) 710 Wellingham Drive Durham, North Carolina 27713 Tel.: (919) 656-8646 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) CSC Services of Nevada, Inc. 502 East John Street Carson City, NV 89706 (775) 883-3711 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.0001 par value per share. $ $ $ (1)This Registration Statement covers the resale by our selling shareholders of up to 1,802,500 shares of our common stock, par value $0.0001 per share, previously issued to such selling shareholders. (2)The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price of the shares that were sold to our shareholders in a private placement memorandum. The price of $0.10 per share is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTCBB at which time the shares may be sold at prevailing market prices or privately negotiated prices. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Table of Contents PRELIMINARY PROSPECTUS Subject to completion, dated ­­­, 2010 REAL ESTATE RESTORATION AND RENTAL, INC. The selling security holders named in this prospectus are offering all of the shares of common stock offered through this prospectus.We will not receive any proceeds from the sale of the common stock covered by this prospectus. Our common stock is presently not traded on any market or securities exchange. The selling security holders have not engaged any underwriter in connection with the sale of their shares of common stock.Common stock being registered in this registration statement may be sold by selling security holders at a fixed price of $0.10 per share until our common stock is quoted on the OTC Bulletin Board (“OTCBB”) and thereafter at a prevailing market prices or privately negotiated prices or in transactions that are not in the public market. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares of the selling security holders. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page[●] to read about factors you should consider before buying shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is: ­­­, 2010 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of Financial Information 3 Risk Factors 4 Use of Proceeds 9 Determination of Offering Price 9 Dilution 9 Selling Shareholders 9 Plan of Distribution 11 Description of Securities to be Registered 12 Interests of Named Experts and Counsel 12 Description of Business 13 Description of Property 15 Legal Proceedings 15 Market for Common Equity and Related Stockholder Matters 15 Index to Financial Statements F- Management Discussion and Analysis of Financial Condition and Results of Operations 16 Changes In And Disagreements With Accountants On Accounting And Financial Disclosure 17 Directors, Executive Officers, Promoters And Control Persons 17 Executive Compensation 18 Security Ownership of Certain Beneficial Owners and Management 19 Transactions with Related Persons, Promoters and Certain Control Persons 19 Where You Can Find Additional Information 20 Disclosure of Commission Position on Indemnification of Securities Act Liabilities 20 Part II:Information Not Required in the Prospectus II-1 Signatures II-5 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus.We have not authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision.In this Prospectus, the terms “Real Estate Restoration and Rental,” “Company,” “we,” “us” and “our” refer to Real Estate Restoration and Rental, Inc. Overview We area development stage company incorporated on December 15, 2009 under the laws of the State of Nevada. Our initial operations have included organization and incorporation, target market identification, marketing plans, and capital formation. A substantial portion of our activities to date have involved developing a business plan and establishing contacts and visibility in the marketplace. Our plan is to purchase foreclosed and distressed vacation and rental properties in North and South Carolina at below-market prices, complete any necessary renovation work, manage and rent the properties. We are also pursuing opportunities in green energy solutions by purchasing green energy companies for our portfolio of managed properties or by licensing green energy solutions from such companies. We are based in Durham, North Carolina. Where You Can Find Us Our principal executive office is located at 710 Wellingham Drive, Durham, NC 27713, and our telephone number is (919) 656-8646. 1 Table of Contents The Offering Common stock offered by selling security holders 1,802,500 shares of common stock. This number represents 26.47% of our current outstanding common stock (1). Common stock outstanding before the offering 6,802,500 common shares as of September 30, 2010. Common stock outstanding after the offering 6,802,500 shares. Use of proceeds We are not selling any shares of the common stock covered by this prospectus. Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 7. Based on 6,802,500 shares of common stock outstanding as of September 30, 2010. 2 Table of Contents SUMMARY OF FINANCIAL INFORMATION The following summary financial data should be read in conjunction with “Management’s Discussion and Analysis,” “Plan of Operations” and the Financial Statements and Notes thereto, included elsewhere in this prospectus. The statement of operations and balance sheet data from inception, December 15, 2009 through June 30, 2010 are derived from our audited financial statements. For the Period from Inception (December 15, 2009) through June 30, 2010 STATEMENT OF OPERATIONS Revenues $ - Total Operating Expenses Professional Fees General and Administrative Expenses Net Loss ) As of June 30, 2010 BALANCE SHEET DATA Cash $ Total Assets Total Liabilities Total Stockholders’ Equity 3 Table of Contents RISK FACTORS The shares of our common stock being offered for resale by the selling security holders are highly speculative in nature, involve a high degree of risk and should be purchased only by persons who can afford to lose the entire amount invested in the common stock. Before purchasing any of the shares of common stock, you should carefully consider the following factors relating to our business and prospects. If any of the following risks actually occurs, our business, financial condition or operating results could be materially adversely affected. In such case, you may lose all or part of your investment.You should carefully consider the risks described below and the other information in this process before investing in our common stock. Risks Related to Our Business WE HAVE LIMITED OPERATING HISTORY AND FACE MANY OF THE RISKS AND DIFFICULTIES FREQUENTLY ENCOUNTERED BY DEVELOPMENT STAGE COMPANY; ACCUMULATED DEFICIT. There can be no assurance that management of the Company will be successful in completing the Company’s business development with lenders, implementing the corporate infrastructure to support operations at the levels called for by the Company’s business plan, conclude a successful purchasing plan to attain adequate real estate development or that the Company will generate sufficient revenues to meet its expenses or to achieve or maintain profitability. We are a development stage company, and to date, our development efforts have been focused primarily on the development of our business model. We have limited operating history for investors to evaluate the potential of our business development. In addition, we also face many of the risks and difficulties inherent in introducing new products and services. These risks include the ability to: ·Develop effective business plan; ·Meet customer standards; ·Implement advertising and marketing plan; ·Maintain current strategic relationships and develop new strategic relationships; ·Respond effectively to competitive pressures; ·Continue to develop and upgrade our service; and ·Attract, retain and motivate qualified personnel. Our future will depend on our ability to manage our properties properly, which requires careful planning of renovations to avoid incurring unnecessary cost and expense. Our operating results can also be affected by our ability to rent our properties or to adjust pricing to increase our competitive advantage. WE MAY FACE DIFFICULTIES IN FINDING SUITABLE PROPERTIES. The Company’s principal business strategy is to purchase foreclosed properties from financial institutions (REOs) or distressed owners, renovate and rent them at substantial profit. The volume of below-market housing available for purchase is highly dependent on the condition of the mortgage industry and the Company will be expending a significant percentage of the proceeds of this Offering for business development efforts with lenders holding foreclosed properties or pre-foreclosed properties.The Company has few established business relations with targeted lenders, having expended only minimal amounts on such activities to date. There can be no assurance that the Company’s initial business development activities will be successful in creating the desired access to REO properties. WE NEED ADDITIONAL CAPITAL TO DEVELOP OUR BUSINESS. The development of our operations will require the commitment of substantial resources to implement our business plan. In addition, substantial expenditures will be required to enable us to make future property acquisitions and necessary renovations. Currently, we have no established bank-financing arrangements. Therefore, it is likely we would need to seek additional financing through subsequent future private offering of our equity securities, or through strategic partnerships and other arrangements with corporate partners. 4 Table of Contents We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. The sale of additional equity securities will result in dilution to our stockholders. The occurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our operations. If adequate additional financing is not available on acceptable terms, we may not be able to implement our business development plan or continue our business operations. FORECLOSURE LAWS IN NORTH AND SOUTH CAROLINA. The primary method of foreclosure in North Carolina involves what is known as non-judicial foreclosure. This type of foreclosure does not involve court action but requires notice commonly called a “sale under the power of sale.” When the mortgage is initially signed it will usually contain a provision called a “power of sale” clause, which upon default allows an attorney to foreclose on the property in order to satisfy the underlying defaulted loan, which is sometimes referred to as a bond. Because this is a non-judicial remedy there are very stringent notice requirements and the legal documents are required to contain the power of sale language in order to use this type of foreclosure method. Foreclosures inNorth Carolina are handled through court proceedings. The typical foreclosure timeline is approximately six months. There can be no assurance as to the content, timing or affect of future regulations on the federal, state or local levels or that such regulations would not have a material adverse effect on the Company’s business. UNCERTAINTY IN THE LENDING INDUSTRY. Lenders can choose to delay foreclosure proceedings, renegotiate interest rates or refinance mortgages for holders who face foreclosure. This could adversely affect the size of the Company’s business opportunity or reduce overall profit margins. UNCERTAINTY IN THE GOVERNMENTAL SECTOR. Politicians and governmental agencies are calling for intervention in the real estate foreclosure market to assist at-risk mortgage holders and thereby reduce the number of properties going into foreclosure. Interest rates could be adjusted downward or new programs could be instituted to provide financial relief and assistance to mortgage holders at risk of foreclosure. This could adversely affect the Company’s potential business opportunity or reduce overall profit margins. OUR FUTURE SUCCESS IS DEPENDENT, IN PART, ON THE PERFORMANCE AND CONTINUED SERVICE OF DEBORAH LOVIG, OUR PRESIDENT AND DIRECTOR. WITHOUT HER CONTINUED SERVICE, WE MAY BE FORCED TO INTERRUPT OR EVENTUALLY CEASE OUR OPERATIONS. The Company will be dependent on its key executive, President Deborah Lovig, for the foreseeable future.The loss of the services from Deborah Lovig could have a material adverse effect on the operations and prospects of the Company.At this time, the Company does not have an employment agreement with Deborah Lovig, though the Company may enter into such an agreement with its president on terms and conditions usual and customary for its industry.The Company does not currently have “key man” life insurance on Deborah Lovig. 5 Table of Contents WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. WE WILL FACE INTENSE COMPETITION FOR PROPERTIES AND TENANTS. Foreclosure proceedings are of public record. Access to listings of foreclosed properties is readily available to any interested person or party. The media is covering the ARM and foreclosure issues on a daily basis and there are many web sites, businesses and consultants promoting these opportunities to the mass market. Many companies and individuals will be competing with the Company for the opportunity to purchase and resell REO properties. The Company believes that there are significant numbers of ARM holders facing foreclosure over the next few years, producing a large potential market for new competitors such as the Company to achieve substantial sales and profits. However,there can be no assurance that the Company’s competitors will not be able to use financial and other advantages in competing in price to purchase REO properties or in marketing the properties more aggressively for higher profits, resulting in material adverse effects on the business of the Company. SOFTENING IN THE REAL ESTATE MARKET. Whilethe Company believes that the strength of the real estate foreclosure market opportunity will be sustained by the large number of ARM holders who could face foreclosure in the next few years, there is a nation-wide softening of the real estate market. Home prices in many regions are stagnant or falling. This could result in material adverse effects on the business of the Company. THE LACK OF PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM COULD ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. Ourmanagement team lacks public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our senior management has never had responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting.Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934 which is necessary to maintain our public company status. If we were to fail to fulfill those obligations, our ability to continue as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. 6 Table of Contents Risk Related To Our Capital Stock WE MAY NEVER PAY DIVIDENDS TO OUR SHAREHOLDERS. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. OUR ARTICLESOF INCORPORATION PROVIDE FOR INDEMNIFICATION OF OFFICERS AND DIRECTORS AT OUR EXPENSE AND LIMIT THEIR LIABILITY WHICH MAY RESULT IN A MAJOR COST TO US AND HURT THE INTERESTS OF OUR SHAREHOLDERS BECAUSE CORPORATE RESOURCES MAY BE EXPENDED FOR THE BENEFIT OF OFFICERS AND/OR DIRECTORS. The Company’s Certificate of Incorporation and By-Laws include provisions that eliminate the personal liability of the directors of the Company for monetary damages to the fullest extent possible under the laws of the State of Nevada or other applicable law.These provisions eliminate the liability of directors to the Company and its stockholders for monetary damages arising out of any violation of a director of his fiduciary duty of due care.Under Nevada law, however, such provisions do not eliminate the personal liability of a director for (i) breach of the director’s duty of loyalty, (ii) acts or omissions not in good faith or involving intentional misconduct or knowing violation of law, (iii) payment of dividends or repurchases of stock other than from lawfully available funds, or (iv) any transaction from which the director derived an improper benefit.These provisions do not affect a director’s liabilities under the federal securities laws or the recovery of damages by third parties. We have been advised that, in the opinion of the SEC, indemnification for liabilities arising under federal securities laws is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paidby a director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a director, officer or controlling person in connection with the securities being registered, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question whether indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The legal process relating to this matter if it were to occur is likely to be very costly and may result in us receiving negative publicity, eitherof which factors is likely to materially reduce the market and price for our shares, if such a market ever develops. THE OFFERING PRICE OF OUR COMMON STOCK WAS DETERMINED BASED ON THE PRICE OF OUR PRIVATE OFFERING, AND THEREFORE SHOULD NOT BE USED AS AN INDICATOR OF THE FUTURE MARKET PRICE OF THE SECURITIES. THEREFORE, THE OFFERING PRICE BEARS NO RELATIONSHIP TO OUR ACTUAL VALUE, AND MAY MAKE OUR SHARES DIFFICULT TO SELL. Since our shares are not listed or quoted on any exchange or quotation system, the offering price of $0.10 per share for the shares of common stock was determined based on the price of our private offering. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. The offering price bears no relationship to the book value, assets or earnings of our company or any other recognized criteria of value. The offering price should not be regarded as an indicator of the future market price of the securities. YOU WILL EXPERIENCE DILUTION OF YOUR OWNERSHIP INTEREST BECAUSE OF THE FUTURE ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK AND OUR PREFERRED STOCK. In the future, we may issue our authorized but previously unissued equity securities, resulting in the dilution of the ownership interests of our present stockholders. We are currently authorized to issue 100,000,000 shares of common stock, par value $0.0001 per share., and 10,000,000 shares of preferred stock, par value $0.0001 per share. 7 Table of Contents We may also issue additional shares of our common stock or other securities that are convertible into or exercisable for common stock in connection with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes, or for other business purposes. The future issuance of any such additional shares of our common stock or other securities may create downward pressure on the trading price of our common stock. There can be no assurance that we will not be required to issue additional shares, warrants or other convertible securities in the future in conjunction with hiring or retaining employees or consultants, future acquisitions, future sales of our securities for capital raising purposes or for other business purposes, at a price (or exercise prices) below the price at which shares of our common stock are quoted on the OTCBB. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. WEE CAN GIVE NO ASSURANCE THAT A LIQUID PUBLIC MARKET FOR OUR SECURITIES WILL DEVELOP OR THAT OUR COMMON STOCK WILL EVER TRADE ON A RECOGNIZED OR SENIOR EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR COMMON STOCK. There is no established public trading market for our common stock. Our shares have not been listed or quoted on any exchange or quotation system. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report, including in the documents incorporated by reference into this report, includes some statements that are not purely historical and that are “forward-looking statements.” Such forward-looking statements include, butare not limited to, statements regarding our management’s expectations, hopes, beliefs, intentions or strategies regarding the future, including our financial condition, results of operations, and financial performance. In addition, any statements that refer to projections, forecasts or other characterizations of future events or circumstances, including any underlying assumptions, are forward-looking statements. The words “anticipates,” “believes,” “continue,” “could,” “estimates,” “expects,” “intends,” “may,” “might,” “plans,” “possible,” “potential,” “predicts,” “projects,” “seeks,” “should,” “will,” “would” and similar expressions, or the negatives of such terms,may identify forward-looking statements, but the absence of these words does not mean that a statement is not forward-looking. 8 Table of Contents The forward-looking statements contained in this report are based on current expectations and beliefs concerning future developments and the potential effects on the parties and the transaction. There can be no assurance that future developments actually affecting us will be those anticipated. These that may cause actual results or performance to be materially different from thoseexpressed or implied by these forward-looking statements, including the following forward-looking statements involve a number of risks, uncertainties (some of which are beyond the parties’ control) or other assumptions. USE OF PROCEEDS We will not receive any proceeds from the sale of common stock by the selling security holders. All of the net proceeds from the sale of our common stock will go to the selling security holders as described below in the sections entitled “Selling Security Holders” and “Plan of Distribution.” We have agreed to bear the expenses relating to the registration of the common stock for the selling security holders. DETERMINATION OF OFFERING PRICE Since our common stock is not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was determined by the price of the common stock that was sold to our security holders pursuant to an exemption under Section 4(2) of the Securities Act of 1933 and Rule 506 of Regulation D promulgated under the Securities Act of 1933. The offering price of the shares of our common stock does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTCBB, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. In addition, there is no assurance that our common stock will trade at market prices in excess of the initial offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity. DILUTION The common stock to be sold by the selling shareholders are provided in Item 7 is common stock that is currently issued. Accordingly, there will be no dilution to our existing shareholders. SELLING SECURITY HOLDERS The common shares being offered for resale by the selling security holders consist of the 1,802,500 sharesof our common stock held by 44 shareholders. Such shareholders include the holders of 1,802,500 shares sold in our private offering pursuant to Regulation D Rule 506 completed on September 2, 2010 at an offering price of $0.10. The following table sets forth the name of the selling security holders, the number of shares of common stock beneficially owned by each of the selling stockholders as ofSeptember 30, 2010 and the number of shares of common stock being offered by the selling stockholders. The shares being offered hereby are being registered to permit public secondary trading, and the selling stockholders may offer all or part of the shares for resale from time to time. However, the selling stockholders are under no obligation to sell all or any portion of such shares nor are the selling stockholders obligated to sell any shares immediately upon effectiveness of this prospectus. All information with respect to share ownership has been furnished by the selling stockholders. 9 Table of Contents Name Shares of Common Stock Beneficially Owned Prior To Offering (1) Maximum Number of Shares of Common Stock to be Offered Number of Shares of Common Stock Beneficially Owned After Offering Percent Ownership After Offering (2) Alt, Ellen 0 0% Alt, Jeffrey A. & Cheryl L. 0 0% Bullins, Ronnie Ray 0 0% Cline, John G. & Nina S. 0 0% Coker, James (3) 0 0% Coker, Peggy L 0 0% Crumpler, David 0 0% Culhane, Marian 0 0% Curley, Kenneth R. 0 0% Dietz, Scott C. 0 0% Dillon, Gregory & Lisa 0 0% Falmlen, Scott 0 0% Flora, Amanda & David 0 0% Holbrook, Barbara K. & W. Paul 0 0% Holbrook, Curtis L. 0 0% Holbrook, Dan 0 0% Jackson, Morgan C. 0 0% Koplish, Daniel E. 0 0% Lavery, Hugh 0 0% Lopsonzski, Michael 0 0% Lovig, Sally A. (4) 0 0% Mann, Jennifer L. 0 0% Monroe, John 0 0% Monroe, Sarah 0 0% Nowell, Matt 0 0% Phoenix Associates, Inc. 0 0% Reichard, Stephen H. 0 0% Rivera, Daniel 0 0% Shannonside, LLC 0 0% Tejeda, Barbara 0 0% Tejeda, Maria I. 0 0% Thomas, Bettie H. 0 0% Tobin, Laura & Michael A. 0 0% Young, Michelle G. 0 0% Zamborsky, David A. & Meghan 0 0% TOTAL 0 0% Beneficial ownership is determined in accordance with the rules and regulations of the SEC. In computing the number of shares beneficially owned by a person and the percentage ownership of that person, securities that are currently convertible or exercisable into shares of our Common Stock, or convertible or exercisable into shares of our Common Stock within 60 days of the date hereof are deemed outstanding. Such shares, however, are not deemed outstanding for the purposes of computing the percentage ownership of any other person. Except as indicated in the footnotes below, each stockholder named in the table has sole voting and investment power with respect to the shares set forth opposite such stockholder’s name. The percentage of beneficial ownership is based on 6,802,500 shares of Common Stock outstanding post-offering. James Coker is an Officer and Director of the Company. Sally A. Lovig is the mother of Deborah Lovig, our President, Chief Executive Officer, Chief Financial Officer, and Director. 10 Table of Contents To our knowledge, none of the selling shareholders, other than James Coker, our Secretary and Director: - has had a material relationship with us other than as a shareholder at any time within the past three years; - has ever been one of our officers or directors; or - are broker-dealers or affiliated with broker-dealers. PLAN OF DISTRIBUTION The selling security holders may sell some or all of their shares at a fixed price of $0.10 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. Prior to being quoted on the OTC Bulletin Board, shareholders may sell their shares in privatetransactions to other individuals. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the OTCBB concurrently with the filing of this prospectus. In order to be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. However, sales by selling security holders must be made at the fixed price of $0.10 until a market develops for the stock. Once a market has developed for our common stock, the shares may be sold or distributed from time to time by the selling stockholders, who may be deemed to be underwriters, directly to one or more purchasers or through brokers or dealers who act solely as agents, at market prices prevailing at the time of sale, at prices related to such prevailing market prices, at negotiated prices or at fixed prices, which may be changed. The distribution of the shares may be effected in one or more of the following methods: · ordinary broker transactions, which may include long or short sales; · transactions involving cross or block trades on any securities or market where our common stock is trading; · through direct sales to purchasers or sales effected through agents; · through transactions in options, swaps or other derivatives (whether exchange listed of otherwise); · any combination of the foregoing. In addition, the selling stockholders may enter into hedging transactions with broker-dealers who may engage in short sales, if short sales are permitted, of shares in the course of hedging the positions they assume with the selling stockholders. The selling stockholders may also enter into option or other transactions with broker-dealers that require the delivery by such broker-dealers of the shares, which shares may be resold thereafter pursuant to this prospectus. To our best knowledge, none of the selling security holders are broker-dealers or affiliates of broker dealers. We will advise the selling security holders that the anti-manipulation rules of Regulation M under the Exchange Act may apply to sales of shares in the market and to the activities of the selling security holders and their affiliates. In addition, we will make copies of this prospectus (as it may be supplemented or amended from time to time) available to the selling security holders for the purpose of satisfying the prospectus delivery requirements of the Securities Act. The selling security holders may indemnify any broker-dealer that participates in transactions involving the sale of the shares against certain liabilities, including liabilities arising under the Securities Act. Brokers, dealers, or agents participating in the distribution of the shares may receive compensation in the form of discounts, concessions or commissions from the selling stockholders and/or the purchasers of shares for whom such broker-dealers may act asagent or to whom they may sell as principal, or both (which compensation as to a particular broker-dealer may be in excess of customary commissions). Neither the selling stockholders nor we can presently estimate the amount of such compensation. We know of no existing arrangements between the selling stockholders and any other stockholder, broker, dealer or agent relating to the sale or distribution of the shares. We will not receive any proceeds from the sale of the shares of the selling security holders pursuant to this prospectus.We have agreed to bear the expenses of the registration of the shares, including legal and accounting fees, and such expenses are estimated to be approximately $40,000. Notwithstanding anything set forth herein, no FINRA member will charge commissions that exceed 8% of the total proceeds of the offering. 11 Table of Contents DESCRIPTION OF SECURITIES TO BE REGISTERED General We are authorized to issue an aggregate number of 110,000,000 shares of capital stock, of which 100,000,000 shares are common stock, $0.0001 par value per share, and 10,000,000 shares are preferred stock, $0.0001 par value per share. Common Stock We are authorized to issue 100,000,000 shares of common stock, $0.0001 par value per share. Currently, there are 6,802,500 shares ofcommon stock issued and outstanding. The holders of our common stock: - have equal ratable rights to dividends from funds legally available if and when declared by our board of directors; - are entitled to share ratably in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; - do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and - are entitled to one non-cumulative vote per Share on all matters on which shareholders may vote. Preferred Stock We are authorized to issue 10,000,000 shares of preferred stock, $0.0001 par value per share. Currently, there are no shares ofpreferred stock issued and outstanding. Dividends We have not paid any cash dividends to our shareholders.The declaration of any future cash dividends is at the discretion of our board of directors and dependsupon our earnings, if any, our capital requirements and financial position, our general economic conditions, and other pertinent conditions.It is our present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in our business operations. Warrants There are no outstanding warrants to purchase our securities. Options There are no outstanding options to purchase our securities. Transfer Agent and Registrar Currently we do not have a stock transfer agent and we function as our own transfer agent. Weintend to engage a stock transfer agent in the near future. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. 12 Table of Contents The financial statements included in this prospectus and the registration statement have been audited by Webb & Company, P.A. to the extent and for the periods set forth in their report appearing elsewhere herein, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. DESCRIPTION OF BUSINESS The Company The Company will focus primarily on foreclosed and distressed vacation rental properties in North and South Carolina. These properties become non-performing assets on the defaulted lender’s balance sheet. Lenders are especially motivated to sell these properties to improve their own financial filings. Below-market value properties represent a significant business opportunity as a significant percentage of owners are being forced to sell these properties at bargain prices due to financial constraints and the softening of the real estate market in general. The Company was formed in December 2009 to take advantage of the economic downturn and the resulting depression in the real estate market, especially the vacation home market in North and South Carolina. Deborah Lovig started in December 2009 to launch the Company and initiate the first purchase and renovation of a vacation property, which will be managed by the Company. While we have had some limited success finding distressed properties, it is finding the time necessary to bring deals to a close that takes much longer than first anticipated. As a result, we will also explore business opportunities in other fields. The Company will attempt to obtain green energy solutions for its portfolio of properties and possibly for resale to other property owners. Ms. Lovig has global-scale expertise in sustainability and energy efficiency solutions and the Company will attempt to install solutions such as LED lighting, solar power and solar heating for its properties. It may act as a reseller of these solutions to other property management firms. The Company will also seek to acquire access to commercial/industrial level solutions such as geothermal and Frigitek (fan speed controls for cooling condensers) that have potential to be repositioned or re-engineered for residential applications. These solutions would be obtained through a nonexclusive patent license agreement. The company is initially working with Madison Energy Group on an exclusive licensing agreement for the sale of Frigitek products. We began operations in December of 2009. We maintain our principal offices at 710 Wellingham Drive, Durham, NC 27713, and our telephone number is (919) 656-8646. Business Overview Real Estate Restoration and Rental, Inc. was established in December 2009 to purchase foreclosed and distressed vacation rental properties in North and South Carolina at below-market prices, complete necessary renovation work and then rent the properties on a seasonal basis at a profit. Our business strategy is to take advantage of the significant increase in foreclosure activity that is occurring and expected to continue in the real estate market related to a large number of adjustable rate mortgages (“ARMs”) that will be affected by significant interest rate resets in the next five years.Many ARM-financed properties are predicted to go into foreclosure, providing a significant opportunity to purchase properties at thirty percent ( 30%) or more below market value. According to CNNMoney.com, foreclosure filings in the United States spiked by more than eighty-one percent (81%) in 2008, and are currently up 225 percent compared with 2006. Despite efforts on the part of both the government and banking/mortgage industry, defaults have continued to climb. The rapid growth in foreclosures is attributed in part to the large number of homeowners who are facing mortgage payment increases of 40 to 50 percent due to dramatic increases in their interest rates as their ARM mortgage rates reset. 13 Table of Contents Nearly 25 percent of U.S. mortgages — 10 million — carry adjustable interest rates, according to the Mortgage Bankers Association. Of the 7.7 million households that took out ARMs in the last two years, up to one million could lose their homes in foreclosure in the next five years, according to First American Real Estate Solutions. Foreclosures.com estimates that interest rates on $900 billion or more in mortgages were to be reset in 2008. According to a recent Washington Post article, the share of homeowners delinquent on their mortgage or in foreclosure hit a new record during the third quarter of 2009, which also indicates that the problem is likely to worsen through 2010 as unemployment rates continue to rise. Real estate listing firm RealtyTrac ranked North Carolina 18th in 2007 and 27th in 2008 for foreclosure rates across the United States. About 9.6 percent of borrowers were delinquent on their mortgage during the third quarter of 2009, according to the survey by the Mortgage Bankers Association, and 4.5 percent more were somewhere in the foreclosure process. Overall, about 14 percent of mortgage loans were delinquent or in the foreclosure process during the quarter, according to the group. This is the highest level ever recorded by the survey, which has been conducted since 1972. We will focus primarily on Real Estate Owned (“REO”) properties at desirable North and South Carolina beaches. REO properties failed to sell at foreclosure auction and are therefore owned by the defaulted lender. These properties become non-performing assets on the defaulted lender’s balance sheet. As financial institutions, these lenders become especially motivated to sell these properties to strengthen their own financial profile. We find purchasing foreclosed properties from the lenders significantly more attractive than from individual owners. We can more easily inspect REO properties, and assure that all liens and mortgages have been cleared and we will be dealing with a professionally managed institution during the purchasing process. As a reference, one-quarter of the vacation homes sold recently in a 30-day period at Topsail Island, NC, were REO properties. Employees We currently have two employees: (1) Deborah Lovig, our President and Director, who works 30 hours per work as the general contractor; and (2) James Coker, our Secretary and Director. All repair and restoration work is completed with third-party contractors. Business Development We seek to develop mutually beneficial business relationships with lenders holding a relatively high percentage of foreclosed properties as non-performing assets. Our ability to fully implement this marketing program is dependent upon proper use of our financing proceeds.If we use our cash faster than originally planned, we may be required to substantially curtail our business development efforts as well as face higher costs for finding and purchasing foreclosed properties.See “USE OF PROCEEDS” for more information.The implementation of a scaled-back program would slow our revenue growth. Marketing and Sales Our initial marketing efforts are geared toward developing mutually beneficial business relationships with lenders holding relatively large numbers of non-performing real estate assets. The goal of these efforts is to facilitate easy access to REO properties and favorable terms of purchase. 14 Table of Contents Competition We face competition from many individuals and companies seeking to capitalize on the looming ARM-related foreclosure boom.See “RISK FACTORS” For more information.We believe, however, that the market for REO properties is growing rapidly enough to support the entry of numerous new players, including us. Regulation and Litigation in the Real Estate Industry We cannot predict the outcome of legislative and regulatory initiatives in the future.Depending on these outcomes, there may be a materially adverse effect on the Company’s business prospects.See “RISK FACTORS” for more information. DESCRIPTION OF PROPERTY Our principal executive office is located at 710 Wellingham Drive, Durham, NC 27713, and our telephone number is (919) 656-8646. Office space is provided by our President, Deborah Lovig, at no cost to us. LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS There is presently no public market for our shares of common stock. We anticipate applying for quoting of our common stock on the OTCBB upon the effectiveness of the registration statement of which this prospectus forms apart. However, we can provide no assurance that our shares of common stock will be quoted on the OTCBB or, if quoted, that a public market will materialize. Holders of Capital Stock As of the date of this registration statement, we had a total of 45 holders of our common stock. Rule 144 Shares As of the date of this registration statement, we do not have any shares of our common stock that are currently available for sale to the public in accordance with the volume and trading limitations of Rule 144. Stock Option Grants We do not have any stock option plans. Registration Rights We have not granted registration rights to the selling shareholders or to any other persons. 15 Table of Contents REAL ESTATE RESTORATION AND RENTAL, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PAGE F-2 BALANCE SHEET AS OF JUNE 30, 2010. PAGE F-3 STATEMENT OF OPERATIONS FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO JUNE 30, 2010. PAGE F-4 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO JUNE 30, 2010. PAGE F-5 STATEMENT OF CASH FLOWS FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO JUNE 30, 2010. PAGES F-6 - F-10 NOTES TO FINANCIAL STATEMENTS. Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Real Estate Restoration and Rental, Inc. (A Development Stage Company) We have audited the accompanying balance sheet of Real Estate Restoration and Rental, Inc. (a development stage company) (the “Company”) as of June 30, 2010 and the related statements of operations, changes in stockholders’ equity and cash flows for the period from December 15, 2009 (inception) to June 30, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Real Estate Restoration and Rental, Inc. (a development stage company) as of June 30, 2010 and the results of its operations and its cash flows for the period ending June 30, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 5 to the financial statements, the Company is in the development stage with limited operations, a net loss of $37,925 for the period ending June 30, 2010 and used cash in operations from inception of $29,725.These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans concerning these matters are also described in Note 5.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida September 24, 2010 F-1 Table of Contents Real Estate Restoration and Rental, Inc. (A Development Stage Company) Balance Sheet ASSETS June 30, 2010 Current Assets Cash $ Prepaid Expense Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ TotalLiabilities Commitments and Contingencies Stockholders' Equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized, none issuedand outstanding - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,782,500 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ See accompanying notes to financial statements F-2 Table of Contents Real Estate Restoration and Rental, Inc. (A Development Stage Company) Statement of Operations For the period from December 15, 2009 (inception) to June 30, 2010 Operating Expenses Professional fees $ General and administrative Total Operating Expenses LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - NET LOSS $ ) Net Loss Per Share- Basic and Diluted $ ) Weighted average number of shares outstanding during the period - Basic and Diluted See accompanying notes to financial statements F-3 Table of Contents Real Estate Restoration and Rental, Inc. (A Development Stage Company) Statement of Changes in Stockholders' Equity For the period from December 15, 2009 (Inception) to June 30, 2010 Deficit Preferred Stock Common stock Additional accumulated during the Total paid-in development Stockholders' Shares Amount Shares Amount capital stage Equity Balance December 15, 2009 - $
